Rothrock, J.
This case relates to the same transaction which was involved in the case of Kimball v. Saguin, 86 Iowa, 186. That case was an action to recover upon a promissory note which was given by the plaintiff herein as part of the purchase money of the land sold by the defendant to the plaintiff. The jury found in that case that the defendant herein had no title to the land, and that he was liable for false and fraudulent representations in reference thereto. This case was submitted to another jury, upon substantially the same evidence, and a like verdict was returned. We do not think it is necessary to again elaborate the questions of law involved. We are content with the conclusion reached in the other case. And there is nothing in any of the rulings of the court pending the trial which appears to us to demand consideration.
The decision in this case has been withheld until this term for the reason that it was suggested that' the instructions given by the court to the jury were lost, and that proceedings were pending in the district court to substitute them of record, and the .request was made that the appellant should have time to make the substitution of record in this court. No abstract of the instructions has been filed here. The judgment of the district court is affirmed.